--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED IN REGULATION S UNDER THE 1933 ACT) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

THE HOLDER OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES MUST
NOT TRADE THE SECURITIES IN OR FROM A JURISDICTION OF CANADA UNLESS THE
CONDITIONS IN SECTION 13 OF MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE
U.S. OVER THE COUNTER MARKETS ARE MET.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: NAKED BRAND GROUP INC. (formerly Search By Headlines.com Corp.), having an
address   at 2 – 34346 Manufacturers Way, Abbotsford, BC V2S 7M1       (“NBGI”)
    AND: NAKED INC. (formerly Naked Boxer Brief Clothing Inc.), having an
address at 2 – 34346   Manufacturers Way, Abbotsford, BC V2S 7M1   (“Naked” and,
together with NBGI, the “Issuers”)

PURCHASE OF CONVERTIBLE NOTES

1.           Subscription

1.1          On the basis of the representations and warranties and subject to
the terms and conditions set forth in this subscription agreement (this
“Agreement”), the undersigned (the “Subscriber”) hereby irrevocably subscribes
for and agrees to purchase a convertible note from NBGI and a note from Naked,
in the form attached hereto as Exhibit “C” (the “Note”), in the aggregate
principal amount of USD$75,000 (such subscription and agreement to purchase
being the “Subscription”), for the aggregate purchase price of USD$75,000 (the
“Subscription Amount”), which is tendered herewith. The principal and interest
of the Note are convertible into common shares (the “Conversion Shares”) of NBGI
(as set out in the Note). In connection with the issuance of the Note, NBGI will
issue to the Subscriber share purchase warrants (the “Warrants”) entitling the
Subscriber to purchase common shares of NBGI (as set out in the Warrants). The
Note, the Conversion Shares, the Warrants, and the Warrant Shares are
collectively referred to herein as the “Securities”.

1.2           The Issuers hereby agree to sell the Securities to the Subscriber
on the basis of the representations and warranties and subject to the terms and
conditions set forth in this Agreement. Subject to the terms of this Agreement,
the Agreement will be effective upon its acceptance by the Issuers.

1.3           The Subscriber acknowledges that the Securities have been offered
as part of an offer by the Issuers of other Securities in an amount as may be
determined by the board of directors of the Issuers in their sole discretion
(the “Offering”).

1.4           The Subscriber acknowledges that a finder’s fee or a broker’s
commission may be paid by the Issuers in connection with this Subscription.

--------------------------------------------------------------------------------

- 2 -

1.5           Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the United States.

2.            Payment

2.1           The Subscription Amount must accompany this Subscription and shall
be paid in accordance with the Note as instructed by the Agent (as such term is
defined in the Note).

3.           Documents Required from Subscriber

3.1 The Subscriber must complete, sign and return to the Issuers the following
documents:

  (a)

an executed copy of this Agreement;

        (b)

a Canadian Investor Questionnaire (the “Canadian Questionnaire”) attached as
Exhibit “A” that starts on page 12;

        (c)

a U.S. Investor Questionnaire (the “US Questionnaire” and, together with the
Canadian Questionnaire, the “Questionnaires”) attached as Exhibit “B” that
starts on page 14; and

        (d)

such other supporting documentation that the Issuers or their legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

3.2           The Subscriber shall complete, sign and return to the Issuers as
soon as possible, on request by the Issuers, any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities and applicable law.

3.3           All parties to this Agreement acknowledge and agree that Clark
Wilson LLP has acted as counsel only to the Issuers and is not protecting the
rights and interests of the Subscriber. The Subscriber acknowledges and agrees
that the Issuers and Clark Wilson LLP have given the Subscriber the opportunity
to seek, and are hereby recommending that the Subscriber obtain, independent
legal advice with respect to the subject matter of this Agreement and, further,
the Subscriber hereby represents and warrants to the Issuers and Clark Wilson
LLP that the Subscriber has sought independent legal advice or waives such
advice.

4.             Conditions and Closing

4.1           The closing of the sale of the Securities to the Subscriber (the
“Closing”) shall occur on or before December 24, 2013, or on such other date as
may be determined by the Issuers in their sole discretion (the “Closing Date”).

4.2           The Closing is conditional upon and subject to:

  (a)

the Issuers having obtained all necessary approvals and consents, including
regulatory approvals for the Offering; and

        (b)

the issue and sale of the Securities being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities legislation relating to the sale of the Securities, or the
Issuers having received such orders, consents or approvals as may be required to
permit such sale without the requirement to file a prospectus or deliver an
offering memorandum.

4.3           On the Closing Date, the Subscriber acknowledges that the
certificates representing the Securities will be available for delivery,
provided that the Subscriber has satisfied the requirements of Section 3 hereof
and the Issuers have accepted this Agreement.

--------------------------------------------------------------------------------

- 3 -

5.             Acknowledgements and Agreements of Subscriber

5.1           The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state, provincial and foreign securities laws;

        (b)

the Issuers have not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

        (c)

the decision to execute this Agreement and acquire the Securities agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Issuers and such decision is
based entirely upon a review of any public information which has been filed by
NBGI with the United States Securities and Exchange Commission (the “SEC”) and
any Canadian provincial securities commissions (collectively, the “Public
Record”);

        (d)

the Subscriber understands and agrees that the Issuers and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and the Questionnaires, and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the Subscriber shall promptly notify
the Issuers;

        (e)

there are risks associated with the purchase of the Securities, as more fully
described in NBGI’s periodic disclosure forming part of the Public Record;

        (f)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuers in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuers;

        (g)

finder’s fees or broker’s commissions may be payable by the Issuers to finders
who introduce subscribers to the Issuers;

        (h)

the books and records of the Issuers were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at their principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (i)

all of the information which the Subscriber has provided to the Issuers is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately provide the Issuers with such information;

        (j)

the Issuers are entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaires, and the
Subscriber will hold harmless the Issuers from any loss or damage it or they may
suffer as a result of the Subscriber’s failure to correctly complete this
Agreement or the Questionnaires;


--------------------------------------------------------------------------------

- 4 -

  (k)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuers are not in any way responsible) for compliance
with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (l)

the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities. The Issuers give no opinion and make no representation with respect
to the tax consequences to the Subscriber under federal, state, provincial,
local or foreign tax law of the Subscriber’s acquisition or disposition of the
Securities;

          (m)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the
Securities in Canada under applicable provincial securities laws and
Multilateral Instrument 51-105 – Issuers Quoted in the U.S. Over- the-Counter
Markets (“MI 51-105”) of the Canadian Securities Administrators;

          (n)

the Issuers have advised the Subscriber that the Issuers are relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Securities through a person registered to sell securities under
provincial securities legislation and other applicable securities laws, and, as
a consequence of acquiring the Securities pursuant to such exemption, certain
protections, rights and remedies provided by applicable securities legislation,
including the various provincial securities acts, including statutory rights of
rescission or damages, will not be available to the Subscriber;

          (o)

neither the SEC nor any securities commission or similar regulatory authority
has reviewed or passed on the merits of any of the Securities;

          (p)

there is no government or other insurance covering any of the Securities; and

          (q)

the Issuers will refuse to register the transfer of any of the Securities to a
U.S. Person not made pursuant to an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
laws.

6.             Representations, Warranties and Covenants of the Subscriber

6.1           The Subscriber hereby represents and warrants to and covenants
with the Issuers (which representations, warranties and covenants shall survive
the Closing) that:

  (a)

the Subscriber is a U.S. Person;

        (b)

the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto, it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation, and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Agreement on behalf of the Subscriber;

        (c)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;


--------------------------------------------------------------------------------

- 5 -

  (d)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber in accordance with its terms;

          (e)

the Subscriber has received and carefully read this Agreement;

          (f)

the Subscriber is aware that an investment in the Issuers is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

          (g)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuers and agrees that the Issuers will
not be responsible in any way whatsoever for the Subscriber’s decision to invest
in the Securities and the Issuers;

          (h)

all information contained in the Questionnaires is complete and accurate and may
be relied upon by the Issuers, and the Subscriber will notify the Issuers
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

          (i)

the Subscriber is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Subscriber has not
subdivided its interest in the Securities with any other person;

          (j)

the Subscriber (i) is able to fend for itself in the Subscription, (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities, (iii) has the
ability to bear the economic risks of its prospective investment, and (iv) can
afford the complete loss of such investment;

          (k)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

          (l)

the Subscriber is not an underwriter of, or dealer in, any of the Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities or any of them;

          (m)

offers and sales of any of the Securities to be issued to the Subscriber will be
made only in compliance with the registration provisions of the 1933 Act or an
exemption therefrom and in each case only in accordance with applicable
securities laws;

          (n)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

          (o)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities, or

          (iii)

as to the future price or value of any of the Securities;


--------------------------------------------------------------------------------

- 6 -

  (p)

the Subscriber acknowledges and agrees that the Issuers shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Issuers, along with an executed copy of this Agreement:

          (i)

a fully completed and executed Questionnaires in the forms attached hereto as
Exhibit “A” and Exhibit “B”, and

          (ii)

such other supporting documentation that the Issuers or their legal counsel may
request to establish the Subscriber’s qualification as a qualified investor; and

          (q)

by completing: (i) the Canadian Questionnaire, the Subscriber is representing
and warranting that the Subscriber satisfies one of the categories of
registration and prospectus exemptions provided in National Instrument 45-106 –
Prospectus and Registration Exemptions (“NI 45-106”) adopted by the Canadian
Securities Administrators, and (ii) the US Questionnaire, the Subscriber is
representing and warranting that the Subscriber is an “accredited investor” as
defined in Regulation D under the 1933 Act.

6.2           In this Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Agreement includes any person in the United States.

7.             Representations and Warranties will be Relied Upon by the Issuers

7.1           The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Issuers and their legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable legislation, or (if applicable) the eligibility of others on
whose behalf it is contracting hereunder to purchase the Securities under
applicable legislation. The Subscriber further agrees that by accepting delivery
of the certificates representing the Securities on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Securities.

8.             Legending and Registration of Securities

8.1           If the Subscriber is a resident of Canada, the Subscriber hereby
acknowledges that upon the issuance thereof, and until such time as the same is
no longer required under the applicable securities laws and regulations, the
certificates or other document representing any of the Securities will bear a
legend in substantially the following form:

> > > “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR ANY
> > > U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED
> > > OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
> > > (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) EXCEPT IN ACCORDANCE WITH
> > > THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN
> > > EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
> > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > APPLICABLE SECURITIES LAWS.

--------------------------------------------------------------------------------

- 7 -

> > > THE HOLDER OF THE SECURITIES REPRESENTED HEREBY MUST NOT TRADE THE
> > > SECURITIES IN OR FROM A JURISDICTION OF CANADA UNLESS THE CONDITIONS IN
> > > SECTION 13 OF MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S.
> > > OVER THE COUNTER MARKETS ARE MET.”

8.2           The Subscriber hereby acknowledges and agrees to the Issuers
making a notation on their records or giving instructions to their registrar and
transfer agent in order to implement the restrictions on transfer set forth and
described in this Agreement.

9.             Resale Restrictions

9.1           The Subscriber acknowledges that the Securities are subject to
resale restrictions in Canada and the United States and may not be traded in
Canada or the United States except as permitted by the applicable federal, state
and provincial securities laws and the rules made thereunder.

10.           Collection of Personal Information

10.1          The Subscriber acknowledges and consents to the fact that the
Issuers are collecting the Subscriber’s personal information for the purpose of
fulfilling this Agreement and completing the Offering. The Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Issuers
to (a) stock exchanges or securities regulatory authorities, (b) the Issuers’
registrar and transfer agent, (c) Canadian tax authorities, (d) authorities
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and (e) any of the other parties involved in the Offering, including
legal counsel, and may be included in record books in connection with the
Offering. By executing this Agreement, the Subscriber is deemed to be consenting
to the foregoing collection, use and disclosure of the Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) for the foregoing purposes and
to the retention of such personal information for as long as permitted or
required by law or business practice. Notwithstanding that the Subscriber may be
purchasing Securities as agent on behalf of an undisclosed principal, the
Subscriber agrees to provide, on request, particulars as to the nature and
identity of such undisclosed principal, and any interest that such undisclosed
principal has in the Issuers, all as may be required by the Issuers in order to
comply with the foregoing.

Furthermore, the Subscriber is hereby notified that:

  (a)

the Issuers may deliver to any securities commission having jurisdiction over
the Issuers, the Subscriber or this subscription, including any Canadian
provincial securities commissions and/or the SEC (collectively, the
“Commissions”) certain personal information pertaining to the Subscriber,
including such Subscriber’s full name, residential address and telephone number,
the number of shares or other securities of the Issuers owned by the Subscriber,
the number of Securities purchased by the Subscriber and the total purchase
price paid for such Securities, the prospectus exemption relied on by the
Issuers and the date of distribution of the Securities,

        (b)

such information is being collected indirectly by the Commissions under the
authority granted to them in securities legislation,

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities laws, and

        (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON M5H 3S8
Telephone: (416) 593-8086

--------------------------------------------------------------------------------

- 8 -

11.            Costs

11.1           The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Securities shall be borne by the Subscriber.

12.           Governing Law

12.1          This Agreement is governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein. The Subscriber, in
its personal or corporate capacity and, if applicable, on behalf of each
beneficial purchaser for whom it is acting, irrevocably attorns to the exclusive
jurisdiction of the courts of the Province of British Columbia.

13.           Currency

13.1          Any reference to currency in this Agreement is to the currency of
the United States unless otherwise indicated.

14.           Survival

14.1          This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

15.           Assignment

15.1          This Agreement is not transferable or assignable.

16.           Severability

16.1          The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

17.           Entire Agreement

17.1          Except as expressly provided in this Agreement and in the
exhibits, agreements, instruments and other documents attached hereto or
contemplated or provided for herein, this Agreement contains the entire
agreement between the parties with respect to the sale of the Securities and
there are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Issuers or
by anyone else.

18.           Notices

18.1          All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication, including facsimile, electronic mail or
other means of electronic communication capable of producing a printed copy.
Notices to the Subscriber shall be directed to the address of the Subscriber set
forth on page 10 of this Agreement and notices to the Issuers shall be directed
to it at the address of the Issuers set forth on page 1 of this Agreement.

--------------------------------------------------------------------------------

- 9 -

19.             Counterparts and Electronic Means

19.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument. Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.

20.             Exhibits

20.1           The exhibits attached hereto form part of this Agreement.

21.            Indemnity

21.1           The Subscriber will indemnify and hold harmless the Issuers and,
where applicable, their directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaire, or in
any document furnished by the Subscriber to the Issuers in connection herewith
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Issuers
in connection therewith.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Issuers.

[exhibit10-3x9x1.jpg]

--------------------------------------------------------------------------------

- 10 -

ACCEPTANCE

The Issuers hereby accept the subscription as set forth above on the terms and
conditions contained in this Private Placement Subscription Agreement as of the
______ day of December, 2013.

NAKED BRAND GROUP INC.

Per:                      Authorized Signatory           NAKED INC.          
Per:                      Authorized Signatory  


--------------------------------------------------------------------------------

EXHIBIT “A”

CANADIAN INVESTOR QUESTIONNAIRE

TO: NAKED BRAND GROUP INC. and   NAKED INC.   (collectively, the “Issuers”)    
RE: Purchase of Convertible Notes (the “Securities”)    

Capitalized terms used in this Questionnaire and not specifically defined have
the meaning ascribed to them in the Private Placement Subscription Agreement
between the Subscriber and the Issuers to which this Exhibit A is attached.

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Securities as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, shall be referred herein as
the “Subscriber”) of the Securities, the Subscriber hereby represents, warrants
and certifies to the Issuers that the Subscriber:

  (i)

is purchasing the Securities as principal (or deemed principal under the terms
of National Instrument 45-106 - Prospectus and Registration Exemptions adopted
by the Canadian Securities Administrators (“NI 45-106”));


  (ii) (A) is resident in or is subject to the laws of one of the following
(check one):


[ ] Alberta [ ] New Brunswick [ ] Prince Edward Island       [ ] British
Columbia [ ] Nova Scotia [ ] Quebec       [ ] Manitoba [ ] Ontario [ ]
Saskatchewan       [ ] Newfoundland and Labrador           [ ] United States:
____________________________________(List State of Residence)

or

  (B) [ ] is resident in a country other than Canada or the United States; and


  (iii)

has not been provided with any offering memorandum in connection with the
purchase of the Securities.

In connection with the purchase of the Securities of the Issuers, the Subscriber
hereby represents, warrants, covenants and certifies that:

(a)

the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada; and

    (b)

______ the Subscriber is an “accredited investor” within the meaning of NI
45-106, by virtue of satisfying one of the following criteria (YOU MUST ALSO
INITIAL OR PLACE A CHECK- MARK ON THE APPROPRIATE LINE BELOW).


[ ] (a) a person registered under the securities legislation of a jurisdiction
of Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),


--------------------------------------------------------------------------------

- 12 -

[ ] (b) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (a),       [ ] (c) an individual who, either alone or with a
spouse, beneficially owns financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds $1,000,000,      
[ ] (d) an individual whose net income before taxes exceeded $200,000 in each of
the 2 most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded $300,000 in each of the 2 most recent calendar years
and who, in either case, reasonably expects to exceed that net income level in
the current calendar year,       [ ] (e) an individual who, either alone or with
a spouse, has net assets of at least $5,000,000,       [ ] (f) a person, other
than an individual or investment fund, that has net assets of at least
$5,000,000 as shown on its most recently prepared financial statements and that
has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (f),       [ ] (g) an
investment fund that distributes or has distributed its securities only to


  (i)

a person that is or was an accredited investor at the time of the distribution,

          (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19 [Additional
investment in investment funds] of NI 45-106, or

    (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106,


[ ] (h) an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,       [ ] (i) a trust
company or trust company registered or authorized to carry on business under the
Trust and Loan Companies Act (Canada) or under comparable legislation in a
jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a fully
managed account managed by the trust company or trust company, as the case may
be,       [ ] (j) a person acting on behalf of a fully managed account managed
by that person, if that person


  (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

        (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund,


[ ] (k) a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded,       [ ] (l)
an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function,       [ ] (m) a person in
respect of which all of the owners of interests, direct, indirect or beneficial,
except the voting securities required by law to be owned by directors, are
persons that are accredited investors,


--------------------------------------------------------------------------------

- 13 -

[ ] (n) an investment fund that is advised by a person registered as an adviser
or a person that is exempt from registration as an adviser, or       [ ] (o) a
person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.


The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Securities and acknowledges that they will survive the completion of
the issue of the Securities.     The Subscriber acknowledges that the foregoing
representations and warranties are made by the undersigned with the intent that
they be relied upon in determining the suitability of the Subscriber as a
Subscriber of the Securities and that this certificate is incorporated into and
forms part of the Agreement and the undersigned undertakes to immediately notify
the Issuers of any change in any statement or other information relating to the
Subscriber set forth herein which takes place prior to the closing time of the
purchase and sale of the Securities.     By completing this certificate, the
Subscriber authorizes the indirect collection of this information by each
applicable regulatory authority or regulator and acknowledges that such
information is made available to the public under applicable legislation.    
DATED as of _____ day of December, 2013.


      Print Name of Subscriber (or person signing as agent)       By:          
 Signature                Title


--------------------------------------------------------------------------------

- 14 -

EXHIBIT “B”

U.S. INVESTOR QUESTIONNAIRE

TO: NAKED BRAND GROUP INC. and   NAKED INC.   (collectively, the “Issuers”)    
RE: Purchase of Convertible Notes (the “Securities”)    

Capitalized terms used in this Questionnaire and not specifically defined have
the meaning ascribed to them in the Private Placement Subscription Agreement
between the Subscriber and the Issuers to which this Exhibit B is attached.

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Securities as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, shall be referred herein as
the “Subscriber”) of the Securities, the Subscriber hereby represents, warrants
and certifies to the Issuers that the Subscriber satisfies one or more of the
categories indicated below (please place an “X” on the appropriate lines):

________________ an individual whose individual net worth, or joint net worth
with such individual’s spouse, exceeds US$1,000,000. For purposes of this
category, “net worth” means the excess of total assets at fair market value
(including personal and real property, but excluding the estimated fair market
value of an individual’s primary home) over total liabilities. Total liabilities
excludes any mortgage on the primary home in an amount of up to the home’s
estimated fair market value as long as the mortgage was incurred more than 60
days before the Securities are acquired, but includes (i) any mortgage amount in
excess of the home’s fair market value and (ii) any mortgage amount that was
borrowed during the 60 day period before the Closing;     ________________ an
individual who had an individual income in excess of US$200,000 in each of the
two most recent years, or joint income with their spouse in excess of US$300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year;     ________________ an organization described
in Section 501(c)(3) of the United States Internal Revenue Code, a corporation,
a Massachusetts or similar business trust or partnership, not formed for the
specific purpose of acquiring the Shares, with total assets in excess of
US$5,000,000;     ________________ a “bank” as defined under Section (3)(a)(2)
of the 1933 Act or savings and loan association or other institution as defined
in Section 3(a)(5)(A) of the Securities Act acting in its individual or
fiduciary capacity; a broker dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934 (United States); an insurance company as defined
in Section 2(13) of the Securities Act; an investment company registered under
the Investment Company Act of 1940 (United States) or a business development
company as defined in Section 2(a)(48) of such Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958 (United States); a plan with
total assets in excess of US$5,000,000 established and maintained by a state, a
political subdivision thereof, or an agency or instrumentality of a state or a
political subdivision thereof, for the benefit of its employees; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (United States) whose investment decisions are made by a plan fiduciary,
as defined in Section 3(21) of such Act, which is either a bank, savings and
loan association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of US$5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors;


--------------------------------------------------------------------------------

- 15 -

________________ a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 (United States);    
________________ a trust with total assets in excess of US$5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act;
or     ________________ an entity in which all of the equity owners falls into
one or more of the categories set forth above (please indicate which category or
categories are applicable).

The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Securities and acknowledges that they will survive the completion of
the issue of the Securities.

The Subscriber acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a Subscriber of the Securities
and that this certificate is incorporated into and forms part of the Agreement
and the undersigned undertakes to immediately notify the Issuers of any change
in any statement or other information relating to the Subscriber set forth
herein which takes place prior to the closing time of the purchase and sale of
the Securities.

By completing this certificate, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.

DATED as of _____ day of December, 2013.

      Print Name of Subscriber (or person signing as agent)       By:          
 Signature                Title


--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF PROMISSORY NOTE

--------------------------------------------------------------------------------